Citation Nr: 0512017	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-36 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral 
neuropathy of both lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1970.

This case came to the Board of Veterans' Appeals (Board) from 
a December 2002 RO decision.  The veteran filed a notice of 
disagreement with this decision in March 2003, and the RO 
issued statement of the case in November 2003.  In December 
2003, he timely perfected his appeal.


FINDINGS OF FACT

1.  The veteran currently has hypertension, which has been 
aggravated by his  service-connected diabetes mellitus, type 
II.  

2.  Peripheral neuropathy of both lower extremities was first 
diagnosed many years after the veteran's active military 
service, was not shown during service, and is not causally 
related to or otherwise aggravated by his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of 
service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

2.  Peripheral neuropathy of both lower extremities was not 
incurred in or aggravated by active service, nor proximately 
due to, the result of, or aggravated by the veteran's 
service-connected disabilities. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1137, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on each claim.  

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, is proximately 
due to or the result of a service-connected disease or 
injury. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Service connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

When there is aggravation of a non-service-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a 
disease is first diagnosed after service, service connection 
can still be granted for that condition if the evidence shows 
it was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the veteran is seeking entitlement to service 
connection for hypertension and for peripheral neuropathy of 
both lower extremities.  He specifically alleges that both of 
these conditions have been caused or aggravated by his 
service-connected diabetes mellitus, type II.  At this time, 
the veteran is service-connected for diabetes mellitus, type 
II, and tinnitus.

In reviewing the veteran's claims folder, there is no 
finding, complaints, or diagnosis of hypertension or 
peripheral neuropathy of the lower extremities noted in the 
veteran's service medical records.  The veteran's separation 
examination, performed in October 1970, noted that his feet 
and lower extremities were normal.  The report listed his 
blood pressure as 112/80.  

A.  Hypertension

A September 2002 treatment summary letter from A. Wineman, 
M.D., noted that the veteran was diagnosed with hypertension 
in February 2002, and with diabetes mellitus, type II, in 
March 2002.  A follow-up treatment letter from Dr. Wineman, 
dated in March 2003, noted that the veteran had variable 
blood sugars suggesting impaired glucose tolerance and 
diabetes mellitus, type II, in 2000.

A VA examination for diabetes mellitus, dated in November 
2002, noted the veteran's medical history of a cardiac 
angioplasty performed in 1987.  The report noted that he was 
taking medication for his hypertension.  Physical examination 
revealed blood pressure readings of 132/90 and 134/90.  The 
report concluded with diagnoses of diabetes mellitus, type 
II; and hypertension, marginally controlled.  Based upon his 
examination, the VA examiner opined that the veteran's 
hypertension was not secondary to his diabetes mellitus, type 
II.  

A subsequent VA examiner's opinion, dated in October 2003, 
noted that hypertension was a complex multifactorial disease 
which has been associated with many conditions.  The VA 
examiner then opined that the veteran's hypertension was not 
caused by his diabetes mellitus, type II, but that it was 
more likely than not that the veteran's diabetes mellitus, 
type II, aggravated his hypertension to an unquantifiable 
degree.

The medical evidence of record tends to support a finding 
that at least an increment of the veteran's current 
hypertension is secondary to his service-connected diabetes 
mellitus, as contemplated by the Allen theory of secondary 
service connection by way of aggravation.  With application 
of the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that such is the case, and thus secondary service 
connection for hypertension is granted.

B.  Peripheral Neuropathy of Both Lower Extremities

A treatment summary letter, dated in September 2002, from A. 
Wineman, M.D., noted that the veteran had been diagnosed with 
peripheral neuropathy in June 1999, and with monoclonal 
gammopathy of uncertain significance in July 1999.  Dr. 
Wineman then stated that the cause of these problems was not 
clear.  In February 2002, the veteran was diagnosed with 
hypertension, and in March 2002, he was diagnosed with 
diabetes mellitus, type II.  A follow-up treatment letter 
from Dr. Wineman, dated in March 2003, noted that the veteran 
had variable blood sugars suggesting impaired glucose 
tolerance and diabetes mellitus, type II, in 2000.  

In support of his claim, private medical treatment records, 
dated from 1999 to 2003, were obtained from A. Wineman, M.D.  
These records essentially confirm the veteran's medical 
history as provided in the above-referenced letters from Dr. 
Wineman.

A VA examination for diabetes mellitus, performed in November 
2002, noted the veteran's history of significant painful 
peripheral neuropathy in both lower legs.  The veteran 
reported symptoms of painful tingling and numbness in both 
lower legs for the past eight years or more.  He indicated 
that this began in his feet, and gradually moved up his legs 
to where it is now, just below his knees.  He indicated that 
he has been evaluated by a neurologist, and that no etiology 
for this condition has been found.  The report concluded with 
a diagnosis of painful neuropathy of both lower legs.  The VA 
examiner opined that the veteran's peripheral neuropathy was 
unlikely related to his diabetes mellitus, type II.  In 
support of his opinion, the VA examiner noted that the 
veteran's peripheral neuropathy had been symptomatic for 8 
years, where as his diabetes mellitus was only recently 
diagnosed.  

The veteran contends that his peripheral neuropathy is 
secondary to his service-connected diabetes mellitus.  
Although the veteran is certainly competent to provide a 
report of a history of symptoms, he is not shown to have the 
requisite medical expertise to provide a clinical opinion as 
to the cause of the claimed disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492.  While the veteran is shown to 
currently have peripheral neuropathy, there is no medical 
evidence indicating that this condition has been caused or 
aggravated by his service-connected diabetes mellitus, or any 
of the other conditions for which he is service-connected 
(tinnitus).

A preponderance of the evidence on file is against the 
veteran's claim for service connection for peripheral 
neuropathy of both lower extremities.  This disability was 
first formally diagnosed in 1999, was not incurred in or 
aggravated by active service, nor proximately due to, the 
result of, or aggravated by his service-connected 
disabilities.

Pursuant to 3.309(e), a rebuttable presumption of service 
connection is presumed for a variety of conditions found to 
be related to certain herbicide agents (including Agent 
Orange).  The Board notes, however, that this presumption is 
not applicable to the conditions being considered on appeal, 
i.e. hypertension and peripheral neuropathy.  A rebuttable 
presumption is recognized for acute and subacute peripheral 
neuropathy, however, 3.309(e) defines this term as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset. 38 C.F.R. § 3.309(e) (2004).  In this 
case, the veteran's peripheral neuropathy was first diagnosed 
in 1999, and has not resolved.  Moreover, there is no 
evidence even suggesting a direct link between the veteran's 
current peripheral neuropathy, and his inservice exposure to 
herbicide agents (Agent Orange).  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Under these circumstances, the veteran's claim for service 
connection is denied.  


The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

i.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  

In light of the Board's decision above - granting service 
connection for hypertension - there is no need to address 
whether there has been compliance with the VCAA with respect 
to that particular claim.  That matter is moot.

With respect to the remaining claim, service connection for 
peripheral neuropathy of both lower extremities, the Board 
finds that the VCAA notice requirements have been satisfied.  
The RO's September 2002 letter advised the veteran what 
information and evidence was needed to substantiate his claim 
herein and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertained to the claim.  
The September 2002 letter also advised him what information 
and evidence would be obtained by VA.  The November 2003 
statement of the case set out the criteria for awarding the 
benefits sought, the evidence considered in making the 
decision and an explanation of the decision.  This document 
likewise included the content of the pertinent regulations 
implementing the VCAA.  Thus, the Board considers the notice 
requirements of the VCAA have been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

ii.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Under 
applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim herein.  The RO 
has obtained all of the relevant treatment records identified 
by the veteran, and he was examined for VA purposes.  
Accordingly, it is the Board's conclusion that no further 
development is required with respect to the veteran's claim 
for service connection for peripheral neuropathy of both 
lower extremities.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension, secondary to service-
connected diabetes mellitus, type II, is granted.

Service connection for peripheral neuropathy of both lower 
extremities is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


